                                  Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 1 of 21



                            1 IRELL & MANELLA LLP
                              Jason G. Sheasby (CA SBN 205455)
                            2 jsheasby@irell.com
                              Andrew J. Strabone (CA SBN 301659)
                            3
                              astrabone@irell.com
                            4 1800 Avenue of the Stars, Suite 900
                              Los Angeles, California 90067
                            5 Telephone: (310) 277-1010
                              Facsimile: (310) 203-7199
                            6
                              Attorneys for Plaintiff Netlist, Inc.
                            7

                            8

                            9                           UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA
                         10                                  OAKLAND DIVISION
                         11
                                 NETLIST, INC.,                       )     Case No. 4:09-cv-05718-SBA
                         12                                           )
                                                   Plaintiff,         )
                         13                                           )     PLAINTIFF NETLIST’S REPLY IN
                                       v.                             )     SUPPORT OF NETLIST’S MOTION FOR
                         14                                           )     PARTIAL SUMMARY JUDGMENT ON
                                 GOOGLE LLC,                          )     GOOGLE’S INTERVENING RIGHTS
                         15                                           )     DEFENSE FOR CLAIM 16
                                                   Defendant.         )
                         16                                           )     Date: November 10, 2021
                         17                                                 Time: 2:00 PM
                         18                                                 Location: Oakland Courthouse
                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                        NETLIST’S REPLY IN SUPPORT OF ITS
 Professional Corporations                                                                MOTION
                                                                                     PLAINTIFF’S  FOR PARTIAL
                                                                                                 NOTICE        SUMMARY
                                                                                                        OF MOTION         JUDGMENT
                                                                                                                   AND MOTION    FOR
                                                                      -1-                                 CASESUMMARY
                                                                                                      PARTIAL  NO. 4:09-CV-05718-SBA
                                                                                                                          JUDGMENT
                                    Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 2 of 21



                            1                                                    TABLE OF CONTENTS
                            2                                                                                                                                           Page
                            3 I.        INTRODUCTION ............................................................................................................... 1

                            4 II.       ARGUMENT ...................................................................................................................... 3

                            5           A.        Google’s Arguments at the Threshold Step Misinterpret Both
                                                  Marine Polymer And The Reexamination Record .................................................. 3
                            6
                                        B.        Even If Pre-AIA Section 316(b) Applies, Netlist Did Not
                            7                     Substantively Change the Scope of Claim 16 ......................................................... 5
                            8                     1.         Google Fails to Distinguish On-Point Federal Circuit and
                            9                                District Court Authority Finding No Substantive Change on
                                                             Similar Facts ................................................................................................ 5
                         10
                                                  2.         Prosecution Disclaimer Cannot Trigger Intervening Rights
                         11                                  under Marine Polymer .............................................................................. 10
                         12                       3.         There Is No Prosecution Disclaimer on this Record ................................. 12
                         13 III.        CONCLUSION ................................................................................................................. 15
                         14

                         15

                         16

                         17

                         18

                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                                                      NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                                                     MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                                  -i-                                         CASE NO. 4:09-CV-05718-SBA
                                    Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 3 of 21



                            1                                                 TABLE OF AUTHORITIES

                            2                                                                                                                            Page(s)
                                 Cases
                            3
                                 Bloom Eng’g Co. v. N. Am. Mfg. Co.,
                            4
                                    129 F.3d 1247 (Fed. Cir. 1997) .......................................................................................... passim
                            5
                              Choudhuri v. Wells Fargo Bank, N.A.,
                            6    No. 15-cv-3608, 2017 WL 5598685 (N.D. Cal. Nov. 21, 2017) ...............................................13

                            7 CIAS, Inc. v. Alliance Gaming Corp.,
                                 504 F.3d 1356 (Fed. Cir. 2007) ..................................................................................................14
                            8
                              Convolve Inc. v. Compaq Comput. Corp.,
                            9    812 F.3d 1313 (Fed. Cir. 2016) ............................................................................................6, 7, 8
                         10
                            Deering Precision Instruments, L.L.C. v. Vector Distrib. Sys., Inc.,
                         11    347 F.3d 1314 (Fed. Cir. 2003) ....................................................................................................9

                         12 Dexcowin Glob., Inc. v. Aribex, Inc.,
                               No. 16-cv-143, 2017 WL 3477748 (C.D. Cal. June 7, 2017) ......................................................6
                         13
                            Dey v. Sepracor, Inc.,
                         14    847 F. Supp. 2d 541 (S.D.N.Y. Mar. 1, 2012), reversed on other grounds,
                         15    715 F.3d 1351 (Fed. Cir. 2013) ............................................................................................11, 12

                         16 Droplets, Inc. v. Yahoo! Inc.,
                               No. 12-cv-03733, Dkt. 792 (N.D. Cal. July 2, 2021) .................................................................13
                         17
                            Galderma Labs., L.P. v. Amneal Pharms. LLC,
                         18    806 F. App’x 1007 (Fed. Cir. 2020) ...........................................................................2, 12, 13, 14
                         19 Honeywell Int’l v. Hamilton Sundstrand Corp.,
                               370 F.3d 1131 (Fed. Cir. 2004) (en banc) .......................................................................... passim
                         20

                         21 Hutchins v. Zoll Med. Corp.,
                               492 F.3d 1377 (Fed. Cir. 2007) ....................................................................................................4
                         22
                            Marine Polymer Techs., Inc. v. HemCon, Inc.,
                         23    672 F.3d 1350 (Fed. Cir. 2012) (en banc) .......................................................................... passim
                         24 Mass. Inst. of Tech. v. Shire Pharms.,
                               839 F.3d 1111 (Fed. Cir. 2016) ..................................................................................................12
                         25
                            NexMed Holdings, Inc. v. Beta Techs., Inc.,
                         26
                               718 F. Supp. 2d 1314 (D. Utah 2010) ..........................................................................................6
                         27
                            Ortho-Mcneil Pharm., Inc. v. Kali Labs., Inc.,
                         28    482 F. Supp. 2d 478 (D.N.J. 2007) ..............................................................................................6
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                                                      NETLIST’S REPLY IN SUPPORT OF ITS
 Professional Corporations                                                                                               MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                               - ii -                                   CASE NO. 4:09-CV-05718-SBA
                                    Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 4 of 21



                            1 Power Integrations, Inc. v. ON Semiconductor Corp.,
                                 396 F. Supp. 3d 851 (N.D. Cal. 2019) .......................................................................................13
                            2
                              Ranbaxy Pharms., Inc. v. Apotex, Inc.,
                            3    350 F.3d 1235 (Fed. Cir. 2003) ....................................................................................................9
                            4
                              Safoco, Inc. v. Cameron Int’l,
                            5    No. 05-cv-739, 2009 WL 10742813 (S.D. Tex. Apr. 9, 2009) ................................................2, 6

                            6 SignalQuest, Inc. v. Tien-Ming Chou,
                                  No. 11-cv-392, 2016 WL 738209 (D.N.H. Feb. 23, 2016) ..........................................................6
                            7
                              Slimfold Mfg. Co. v. Kinkead Indus.,
                            8     810 F.2d 1113 (Fed. Cir. 1987) ....................................................................................................5
                          9 Sonos Inc. v. D&M Holdings,
                         10    No. 14-cv-1330, 2017 WL 4969330 (D. Del. Nov. 1, 2017) .......................................................6

                         11 Southwall Techs., Inc. v. Cardinal IG Co.,
                               54 F.3d 1570 (Fed. Cir. 1995) ..............................................................................................2, 6, 7
                         12
                            Tech. Props. Ltd. LLC v. Huawei Techs Co., Ltd.,
                         13    849 F.3d 1349 (Fed. Cir. 2017) ............................................................................................11, 14
                         14 Thermalloy, Inc. v. Aavid Eng’g, Inc.,

                         15    121 F.3d. 691 (Fed. Cir. 1997) .................................................................................................7, 8

                         16 U. of Va. Patent Found. v. Gen. Elec. Co.,
                                755 F. Supp. 2d 738 (W.D. Va. 2011) .......................................................................................12
                         17
                            Vasudevan Software, Inc. v. MicroStrategy, Inc.,
                         18     782 F.3d 671 (Fed. Cir. 2015) ....................................................................................................14
                         19 Verizon Communications, Inc. v. FCC,
                               535 U.S. 467 (2002) .....................................................................................................................3
                         20

                         21 Statutes

                         22 35 U.S.C. § 112(d) .........................................................................................................................5, 8

                         23 35 U.S.C. § 252 ........................................................................................................................ passim

                         24 35 U.S.C. § 305 ..................................................................................................................................8

                         25 35 U.S.C. § 316(a) ..............................................................................................................................3

                         26 35 U.S.C. § 316(b) ................................................................................................................... passim

                         27 Rules

                         28
                                 Rule 37(b)(2)(ii) .........................................................................................................................13, 14
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                                                         NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                                                        MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                                     - iii -                                     CASE NO. 4:09-CV-05718-SBA
                                    Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 5 of 21



                            1 Other Authorities

                            2 MPEP § 2660.03 ............................................................................................................................1, 4

                            3

                            4

                            5

                            6

                            7

                            8

                            9
                         10

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                                                      NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                                                     MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                                   - iv -                                     CASE NO. 4:09-CV-05718-SBA
                                   Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 6 of 21



                            1 I.       INTRODUCTION

                            2          Google asks this Court to do what no other court has done before: find intervening rights in
                            3 a claim rewritten from dependent to independent form during reexamination with no other changes

                            4 to the claim language. The Court should decline to ignore controlling Federal Circuit law, and

                            5 should grant summary judgment in Netlist’s favor.

                            6          Under Marine Polymer, the first step of the absolute intervening rights analysis is to
                            7 determine whether the claims are “amended” or “new” under pre-AIA § 316(b). Marine Polymer

                            8 Techs., Inc. v. HemCon, Inc., 672 F.3d 1350, 1363 (Fed. Cir. 2012) (en banc). “Only if the claim at

                            9 issue is new or has been amended may the court proceed to the second step in the analysis . . . .” Id.
                         10 At the second step, the Court must determine whether the original and reexamined claims are

                         11 “substantially identical,” that is, without substantive change. Id. At both of these steps, Google’s

                         12 Opposition (Dkt. 195, “Opp.”) rests on a faulty application of Federal Circuit precedent.

                         13            For the first step, Google ignores the Federal Circuit’s holding in Marine Polymer that there
                         14 can be no intervening rights under pre-AIA § 316(b) for “claims that existed in the original patent

                         15 and have been confirmed as patentable.” 672 F.3d at 1364. Google does not address this language

                         16 at all. Google also fails to grapple with the fact that claim 16 was affirmed as an original claim,

                         17 and thus it falls within the category of claims for which intervening rights are unavailable under pre-

                         18 AIA § 316(b). Id. (explaining that “[i]n providing for intervening § 307(b) is limited to the third

                         19 category of claims,” that is, “amended or new claims that did not exist in the original patent but have
                         20 been found to be patentable and will be incorporated into the patent by the PTO”). That claim 16

                         21 was rewritten in independent form after that confirmation does not change the outcome, and proves

                         22 only that Netlist complied with the rules governing reexamination. MPEP § 2660.03. Thus, the

                         23 Court should end the analysis at the first step.

                         24            For the second step, Google fails to meaningfully engage with settled Federal Circuit law
                         25 that rewriting a claim from dependent to independent form does not result in a substantive change

                         26 under § 252. Bloom Eng’g Co. v. N. Am. Mfg. Co., 129 F.3d 1247, 1250 (Fed. Cir. 1997). Instead,

                         27 Google seeks to distinguish Bloom and the myriad of district court cases consistent with it based on

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                          NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                         MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                               -1-                                CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 7 of 21



                            1 Honeywell Int’l v. Hamilton Sundstrand Corp., 370 F.3d 1131, 1139-43 (Fed. Cir. 2004) (en banc),

                            2 which concerns infringement under the doctrine of equivalents, not intervening rights. Remarkably,

                            3 Google argues that Bloom is inapposite in part because “the defendant in Bloom did not raise

                            4 Honeywell I,” a puzzling observation considering: (1) Bloom was decided seven years before

                            5 Honeywell; and (2) prosecution history estoppel leading to a loss of doctrine of equivalents existed

                            6 at the time Bloom was decided. Cf. Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1578

                            7 (Fed. Cir. 1995) (“[P]rosecution history estoppel applies as a limitation on the range of equivalents

                            8 if, after the claims have been properly interpreted, no literal infringement has been found.”). Indeed,

                            9 the fact that none of these cases mention Honeywell—except to reject its extension into the
                         10 intervening rights analysis, see e.g., Safoco, Inc. v. Cameron Int’l, No. 05-cv-739, 2009 WL

                         11 10742813 at *10-11 (S.D. Tex. Apr. 9, 2009), report and recommendation adopted, 2009 WL

                         12 10695587 (S.D. Tex. May 8, 2009)—only demonstrates that claim scope under the doctrine of

                         13 equivalents is irrelevant in the context of intervening rights. Moreover, in Marine Polymer the

                         14 Federal Circuit en banc catalogued the instances in which intervening rights could apply as a matter

                         15 of statute. 672 F.3d at 1363-65. The Court specifically rejected the notion that the cancellation of

                         16 a different claim could serve as a basis for triggering intervening rights. Id. at 1363 (“Whether or

                         17 not Marine Polymer’s arguments to the examiner and cancellation of claims during reexamination

                         18 may have affected the remaining claims’ effective scope, they did not ‘amend’ those claims for

                         19 intervening rights purposes or make them ‘new,’ which is what the statutory language requires.”).
                         20            Google makes a last-ditch effort to argue that Netlist substantively changed the scope of

                         21 claim 16 during reexamination through argument regarding the meaning of the term “operatively

                         22 coupled.” This too fails. As discussed below and in the opening Motion, Marine Polymer forecloses

                         23 the possibility that prosecution disclaimer alone can affect a substantive change. 672 F.3d at 1363-

                         24 64. And, even if it did not, there is no prosecution disclaimer on this record. Google fails to point

                         25 out that the examiner rejected Netlist’s arguments regarding the “operatively coupled” term. Under

                         26 these circumstances, courts have declined to find prosecution disclaimer. See, e.g., Galderma Labs.,

                         27 L.P. v. Amneal Pharms. LLC, 806 F. App’x 1007, 1010-11 (Fed. Cir. 2020). And, in any event, as

                         28 discussed below and in Netlist’s Opposition to Google’s Motion for Summary Judgment, the
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                          NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                         MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                -2-                               CASE NO. 4:09-CV-05718-SBA
                                   Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 8 of 21



                            1 meaning of “operatively coupled” that Netlist advanced during reexamination is entirely consistent

                            2 with the meaning of that term under the Phillips standard for claim construction. Dkt. 197 at 11.

                            3 II.        ARGUMENT

                            4            A.       Google’s Arguments at the Threshold Step Misinterpret Both Marine Polymer
                                                  and the Reexamination Record
                            5
                                         Google contends that claim 16 is “amended” under the meaning of pre-AIA § 316(b) because
                            6
                                 its language was formally modified during reexamination when it was rewritten in independent
                            7
                                 form.   Opp. at 6-7.     This argument disregards both Federal Circuit authority regarding the
                            8
                                 application of pre-AIA § 316(b) and claim 16’s reexamination history.
                            9
                                         In Marine Polymer, the en banc majority provided an unqualified interpretation of the
                         10
                                 categories of claims to which intervening rights can apply. Marine Polymer, 672 F.3d at 1364-65;
                         11
                                 Opp. at 4-6. Specifically, the majority expressly excluded from the ambit of § 307(b) “claims that
                         12
                                 existed in the original patent and have been confirmed as patentable.” Id. at 1365. Google wholly
                         13
                                 ignores this holding. See generally Opp. at 4-8.
                         14
                                         Instead, Google advances its own interpretation of pre-AIA § 316(b), arguing that “nothing
                         15
                                 in the statute excludes amendments that are made to rewrite a claim from dependent to independent
                         16
                                 form.” Opp. at 8. Google’s interpretation should be rejected because it impermissibly divorces the
                         17
                                 meaning of the word “amended” from the broader context of the statute. Verizon Communications,
                         18
                                 Inc. v. FCC, 535 U.S. 467, 499-500 (2002) (rejecting a “plain-meaning argument [that] ignores the
                         19
                                 statutory setting in which [the provision at issue] occurs”). Specifically, the broader context of pre-
                         20
                                 AIA § 316 indicates that an “amended” claim is one that is “incorporated” into the patent following
                         21
                                 reexamination. Pre-AIA § 316(a) provides that following an inter partes reexamination: “the
                         22
                                 Director shall issue and publish a certificate . . . incorporating in the patent any proposed amended
                         23
                                 or new claim determined to be patentable.” Pre-AIA 35 U.S.C. § 316(a). Section 316(b) similarly
                         24
                                 provides that:
                         25
                                         Any proposed amended or new claim determined to be patentable and incorporated
                         26              into a patent following an inter partes reexamination proceeding shall have the
                                         same effect as that specified in section 252 of this title for reissued patents . . . .
                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                             NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                            MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                  -3-                                CASE NO. 4:09-CV-05718-SBA
                                     Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 9 of 21



                            1 Pre-AIA 35 U.S.C. § 316(b) (emphasis added). As the Court recognized in Marine Polymer, this

                            2 language informs the meaning of “amended” under § 307(b). Marine Polymer, 672 F.3d at 1364

                            3 (“Any interpretation of ‘amended’ that includes disavowal or disclaimer by argument alone . . .

                            4 would conflict with the rest of § 307, for it is difficult to envision how arguments about claim

                            5 meaning could be ‘incorporated into a patent’ by the Director of the PTO.”). An interpretation of

                            6 “amended” that included rewriting claims in independent form would similarly conflict with the

                            7 language requiring an “amended” claim to be “incorporated” in the patent following reexamination.

                            8 This is because a dependent claim incorporates by reference each limitation of the base claim from

                            9 which it depends, and thus it makes no sense to say that such a claim is “incorporated into a patent”
                         10 when rewritten in independent form during reexamination. Hutchins v. Zoll Med. Corp., 492 F.3d

                         11 1377, 1382 (Fed. Cir. 2007) (citing § 112 ¶ 4 for the proposition that since a “term is recited in each

                         12 independent claim [it] accordingly is incorporated into every dependent claim”).

                         13              Google also overlooks the fact that claim 16 was confirmed as patentable on April 4, 2011,

                         14 prior to being rewritten in independent form.1 Dkt. 156-5 at 9-10, 12 (rejecting proposed grounds

                         15 for rejection of claim 16 in April 4, 2011 Non-Final Office Action). To be sure, the reexamination

                         16 certificate identifies claim 16 as formally “amended.” But Google completely ignores the fact that

                         17 claim 16 was confirmed as patentable prior to being rewritten in independent form. Opp. at 7-8.

                         18 Netlist did so in compliance with the rules applicable to inter partes reexamination:

                         19              If an amended base patent claim or a new base claim is rejected, a claim dependent
                                         thereon should be objected to if it is otherwise patentable, and a requirement should
                         20              be made for rewriting the dependent claim in independent form.
                         21 MPEP § 2660.03 (emphasis added). Thus, claim 16 falls within the category of claims for which

                         22 intervening rights are not available under pre-AIA § 316(b): “claims that existed in the original

                         23 patent and have been confirmed as patentable.” Marine Polymer, 672 F.3d at 1364.

                         24              Google also argues that Marine Polymer is distinct from the present case because “the claims
                         25 at issue [in Marine Polymer] were not amended at all.” Opp. at 8. This misses the point. Intervening

                         26

                         27  The April 4, 2011 Office Action erroneously noted that “Claims 1-20 and 22-51 are rejected.”
                                 1

                            Dkt. 156-5 at 4. The Examiner corrected the error in the following Office Action on October 14,
                         28 2011. Dkt. 156-7 at 5 (“Claims confirmed.[Unamended patent claims]are . . . 16 . . . .”).
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                            NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                           MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                 -4-                                CASE NO. 4:09-CV-05718-SBA
                                  Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 10 of 21



                            1 rights “are based on fundamental principles of equity and fairness and should be so applied to the

                            2 facts in any given case that justice will be done both to the patentee and to the public.” Slimfold

                            3 Mfg. Co. v. Kinkead Indus., 810 F.2d 1113, 1116 (Fed. Cir. 1987) (quoting In re Willingham, 282

                            4 F.2d 353, 354-55 (C.C.P.A. 1960) (emphasis added).            As Google notes, “[t]he doctrine of

                            5 intervening rights first developed as courts recognized that permitting substantive changes to the

                            6 scope of patent claims through post-issuance procedures left ‘the door . . . open for gross injustice’

                            7 where a third party, having already begun to make, use, or sell a given article, finds its previously

                            8 lawful activities rendered newly infringing under a modified patent.” Marine Polymer, 672 F.3d at

                            9 1361 (quoting Sontag Chain Stores Co. v. Nat’l Nut Co., 310 U.S. 281, 293-95 (1940)) (emphasis
                         10 added); Opp. at 2-3. In other words, the original language of the patent serves a public notice

                         11 function to would-be infringers, while the doctrine of intervening rights protects against “newly

                         12 infringing” activities. Tellingly, Google does not attempt to argue (because it cannot) that any

                         13 “newly infringing” activities are even possible in this case. The fact is that the public notice function

                         14 of original claim 16 is fully preserved because a dependent claim, by definition, incorporates by

                         15 reference the limitations of its independent base claim. 35 U.S.C. § 112(d) (a dependent claim “shall

                         16 be construed to incorporate by reference all the limitations of the claim to which it refers.”). In

                         17 effect, the language of such a claim remains the same before and after reexamination, just as the

                         18 unaltered claims at issue in Marine Polymer. Thus, as in Marine Polymer, the Court should end the

                         19 intervening rights analysis at the threshold step.
                         20             B.     Even If Pre-AIA Section 316(b) Applies, Netlist Did Not Substantively Change
                                               the Scope of Claim 16
                         21
                                        At the second step, Google argues that Netlist narrowed the scope of claim 16 through
                         22
                                 presumptive surrender of equivalents and argument-based disclaimer regarding the term
                         23
                                 “operatively coupled.” Opp. at 9. Both arguments contradict Federal Circuit case law.
                         24
                                               1.     Google Fails to Distinguish On-Point Federal Circuit and District
                         25                           Court Authority Finding No Substantive Change on Similar Facts

                         26             Courts are uniformly in agreement that intervening rights do not apply to dependent claims

                         27 rewritten in independent form. In Bloom, the Federal Circuit held that amendments importing

                         28 elements from original dependent claims to their associated independent claims did not result in a
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                          NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                         MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                               -5-                                CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 11 of 21



                            1 substantive change in scope because these amendments “did no more than restate original

                            2 [dependent] claims 7 and 18 in independent form.” Bloom, 129 F.3d at 1250 (citing 35 U.S.C. §

                            3 112 ¶ 4). Consistent with that holding, multiple district courts have found that rewriting a claim

                            4 from dependent to independent form does not affect a substantive change for purposes of intervening

                            5 rights. Sonos Inc. v. D&M Holdings, No. 14-cv-1330, 2017 WL 4969330, at *5 (D. Del. Nov. 1,

                            6 2017); Dexcowin Glob., Inc. v. Aribex, Inc., No. 16-cv-143, 2017 WL 3477748, at *14 (C.D. Cal.

                            7 June 7, 2017); SignalQuest, Inc. v. Tien-Ming Chou, No. 11-cv-392, 2016 WL 738209, at *4

                            8 (D.N.H. Feb. 23, 2016); NexMed Holdings, Inc. v. Beta Techs., Inc., 718 F. Supp. 2d 1299, 1314

                            9 (D. Utah 2010); Safoco, 2009 WL 10742813, at *9; Ortho-Mcneil Pharm., Inc. v. Kali Labs., Inc.,
                         10 482 F. Supp. 2d 478, 488 (D.N.J. 2007).

                         11           Google does not attempt to substantively distinguish these cases. Instead, Google argues

                         12 that these cases are inapplicable because “[n]one . . . involved the same situation as Honeywell I.”

                         13 Opp. at 16. This statement is inaccurate. In Sonos, the original independent claim was cancelled

                         14 just as in Honeywell. Sonos, 2017 WL 4969330 at *5 (“When the ’959 patent emerged from

                         15 reexamination, claim 1 was cancelled and the claims that depended from claim 1—including

                         16 asserted claims 5, 9, and 10—were rewritten as independent claims.”). As a result, the Sonos Court

                         17 found that the claims were not substantively changed. Id.

                         18           Moreover, the fact that none of these cases reference Honeywell only confirms that

                         19 Honeywell is not controlling in the context of intervening rights. In fact, Honeywell is not relevant
                         20 at all.    In Honeywell, the Federal Circuit held that “the rewriting of dependent claims into

                         21 independent form coupled with the cancellation of the original independent claims creates a

                         22 presumption of prosecution history estoppel.” 370 F.3d at 1134. Prosecution history estoppel is

                         23 only relevant to evaluating infringement under the doctrine of equivalents, and bears no relation to

                         24 evaluating the literal scope of the claims, which is the focus of the intervening rights inquiry. See

                         25 Convolve Inc. v. Compaq Comput. Corp., 812 F.3d 1313, 1325 (Fed. Cir. 2016) (“In the intervening

                         26 rights analysis, our task is to interpret the scope of the claims per the Phillips standard.”); Southwall,

                         27 54 F.3d at 1578 (“[P]rosecution history estoppel applies as a limitation on the range of equivalents

                         28 if, after the claims have been properly interpreted, no literal infringement has been found. The limit
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                           NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                          MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                               -6-                                 CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 12 of 21



                            1 on the range of equivalents that may be accorded a claim due to prosecution history estoppel is

                            2 simply irrelevant to the interpretation of those claims.”) (emphasis added) (internal citation

                            3 omitted). Only prosecution history estoppel was at issue in Honeywell. 370 F.3d at 1136 (“Only

                            4 infringement under the doctrine of equivalents is at issue in this appeal.”).

                            5          Prosecution history estoppel limiting the scope of equivalents existed as a doctrine at the

                            6 time of the Bloom decision. Cf. Southwall, 54 F.3d at 1578 (“[P]rosecution history estoppel applies

                            7 as a limitation on the range of equivalents if, after the claims have been properly interpreted, no

                            8 literal infringement has been found.”). The Bloom decision did not recognize any modification to

                            9 the independent claim as factor that could trigger intervening rights. See Bloom, 129 F.3d at 1250-
                         10 51. The Marine Polymer decision en banc was issued after Honeywell. It catalogued the types of

                         11 acts that trigger intervening rights under the statute. 672 F.3d at 1363-65. It did not identify

                         12 cancellation of an independent claim after affirmance of the validity of a dependent claim as a trigger

                         13 for intervening rights. See id.

                         14            Google attempts to bridge the gap between the unrelated doctrines of prosecution history

                         15 estoppel and intervening rights by arguing that the surrender of equivalents can give rise to a

                         16 substantive change because the surrender of equivalents results in claim scope that “is no longer

                         17 identical to its prior version.” Opp. at 17 (citing Honeywell, 370 F.3d at 1141-42, 1147). This

                         18 argument conflates two distinct concepts: the scope of the claims as construed under Phillips, and

                         19 an infringement analysis under the doctrine of equivalents. Thermalloy, Inc. v. Aavid Eng’g, Inc.,
                         20 121 F.3d. 691, 694 (Fed. Cir. 1997) (“[A] distinction remains between the language of a claim and

                         21 an infringement analysis under the doctrine of equivalents.”). The intervening rights inquiry is not

                         22 focused on an infringement analysis. It is focused solely on the scope of the claims as interpreted

                         23 under the Phillips standard. Convolve, 812 F.3d at 1325 (“In the intervening rights analysis, our

                         24 task is to interpret the scope of the claims per the Phillips standard.”). Because the question under

                         25 an intervening rights analysis focuses on comparing the scope of the original and reexamined

                         26 claims—and not an infringement analysis under an equivalence theory—Bloom and the multitude

                         27 of intervening rights decisions consistent with it control.

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                          NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                         MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                               -7-                                CASE NO. 4:09-CV-05718-SBA
                                     Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 13 of 21



                            1            Google does not point to a single court anywhere that considered the surrender of equivalents

                            2 as a basis for triggering intervening rights. Moreover, Google does not persuasively rebut the

                            3 argument that Thermalloy is controlling in this context. In Thermalloy, the Federal Circuit rejected

                            4 the argument that “the court in construing the original claims must take into consideration protected

                            5 equivalents” to determine whether the claim scope had been impermissibly broadened during

                            6 reexamination in violation of § 305. Thermalloy, 121 F.3d at 694. Google argues that Thermalloy

                            7 merely “addressed the narrow question of whether an amendment during re-examination broadened

                            8 the scope of the claims . . . under 35 U.S.C. § 305.” Opp. at 17. But, as Google points out in its

                            9 Opposition, Thermalloy reached this conclusion because “[t]he determination under section 305 of
                         10 whether the scope of the claim has been enlarged involves no accused product, and therefore the

                         11 doctrine of equivalents is irrelevant.” Id. (citing Thermalloy, 121 F.3d at 694). The determination

                         12 of whether the original scope of a claim has been changed under pre-AIA § 316(b) likewise involves

                         13 no accused products. See Convolve, 812 F.3d at 1325 (“The [intervening rights] inquiry must focus

                         14 on a case-by-case analysis of the scope of the claims before and after claim amendment.”).

                         15 Therefore, the doctrine of equivalents is also irrelevant in this context, and the Court should decline

                         16 to extend Honeywell to the intervening rights analysis.

                         17              Notably, the Federal Circuit also recognized this distinction between claim scope and

                         18 infringement under the doctrine of equivalents in Honeywell, noting that the “fact that the scope of

                         19 the rewritten claim has remained unchanged will not preclude the application of prosecution history
                         20 estoppel.” 370 F.3d at 1142 (emphasis added). This statement alone highlights why Honeywell is

                         21 inapplicable to intervening rights. If the scope of a dependent claim rewritten in independent form

                         22 remains unchanged,2 the original and rewritten claims are “substantially identical,” and intervening

                         23 rights do not apply under § 252. Bloom, 129 F.3d at 1250. Yet, prosecution history estoppel may

                         24

                         25
                                 2
                              Here, the Examiner concluded that rewriting claim 16 in independent form no effect on the scope
                         26 of claim 16. Dkt. 156-9 at 13 (“Claims . . . 16 . . . have been rewritten in independent form
                            maintaining their original scope.”). Google dismisses this statement, arguing “Netlist first narrowed
                         27
                            the ‘operatively coupled’ limitation and then amended claim 16 to incorporate that limitation
                         28 directly.” Opp. at 13 n.8. This makes no sense. Claim 16 incorporated by reference every limitation
                            of its original base claim (15), including the term “operatively coupled.” 35 U.S.C. 112(d).
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                            NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                           MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                 -8-                                CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 14 of 21



                            1 still apply in such circumstances under Honeywell, which would be relevant to an infringement

                            2 analysis, not an intervening rights analysis.

                            3         Even if Honeywell was relevant to intervening rights (it is not), the case has no applicability

                            4 here. Honeywell made clear that it was only weighing the question of whether cancellation of an

                            5 independent claim at the same time as allowance of the dependent claim created a presumption of a

                            6 loss of equivalents: “We must next address whether rewriting a dependent claim into independent

                            7 form, coupled with the cancellation of the original independent claim, constitutes a narrowing

                            8 amendment[.]” 370 F.3d at 1141. Thus, Honeywell has no applicability to the patent at bar. Claim

                            9 16 was rewritten in independent form after being confirmed by the examiner, and claim 15 was
                         10 never cancelled. Dkt. 156-5 at 9-10, 12.

                         11           Google’s speculation that the rationale of Honeywell “was based on the substitution of a

                         12 narrower dependent claim, rewritten in independent form, for a broader original independent claim”

                         13 is demonstrably incorrect. Opp. at 17-18 (emphasis added) (citing Honeywell, 370 F.3d at 1143).

                         14 The pre-existing Federal Circuit precedent the Honeywell decision relied upon all involved

                         15 cancellation of the independent claim. See Deering Precision Instruments, L.L.C. v. Vector Distrib.

                         16 Sys., Inc., 347 F.3d 1314, 1325 (Fed. Cir. 2003) (“Deering’s addition of independent claim 11,

                         17 coupled with the clear surrender of the broader subject matter of the deleted original independent

                         18 claim presumptively bars Deering from arguing infringement under the doctrine of equivalents.”)

                         19 (emphasis added); Ranbaxy Pharms., Inc. v. Apotex, Inc., 350 F.3d 1235, 1238, 1240-41 (Fed. Cir.
                         20 2003) (finding presumptive surrender attached to claim 11 where “[i]n response to this office action,

                         21 Apotex canceled claims 1–10 and submitted new claims 11–16”) (emphasis added). Honeywell

                         22 likewise emphasizes that the surrender of equivalents from rewriting a single dependent claim in

                         23 independent form occurs only where the original base claim is cancelled. Honeywell, 370 F.3d at

                         24 1134 (“[T]he rewriting of dependent claims into independent form coupled with the cancellation of

                         25 the original independent claims creates a presumption of prosecution history estoppel.”) (emphasis

                         26 added). The court similarly emphasized the requirement that the base claim be cancelled in defining

                         27 the scope of equivalents surrendered by such an amendment. Id. at 1144 (“[T]he surrendered subject

                         28 matter is defined by the cancellation of independent claims that do not include a particular limitation
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                          NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                         MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                               -9-                                CASE NO. 4:09-CV-05718-SBA
                                  Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 15 of 21



                            1 and the rewriting into independent form of dependent claims that do include that limitation.”). Thus,

                            2 the rationale of Honeywell is not applicable here, and there was no presumptive surrender of

                            3 equivalents in claim 16 during reexamination.

                            4                   2.      Prosecution Disclaimer Cannot Trigger Intervening Rights under
                                                        Marine Polymer
                            5
                                        Google argues that “[d]uring re-examination, Netlist argued for a narrow construction of the
                            6
                                 term ‘operatively coupled’ to distinguish the claims of the ’912 Patent from the prior art,” thereby
                            7
                                 affecting a substantive change in the scope of the claims for purposes of intervening rights. Opp. at
                            8
                                 10-14. The Federal Circuit has squarely rejected the contention that arguments made during
                            9
                                 reexamination alone can trigger intervening rights under § 307(b). Marine Polymer, 672 F.3d at
                         10
                                 1363 (“While it is true that claims are properly interpreted to account for arguments and concessions
                         11
                                 made during prosecution, HemCon’s conclusion that the claims asserted here were ‘amended’ for
                         12
                                 purposes of § 307(b) goes too far.”).        A rule to the contrary could potentially encourage
                         13
                                 gamesmanship with the reexamination process, as the Federal Circuit acknowledged:
                         14
                                        Various amici have in fact pointed out that such gamesmanship concerns run both
                         15             ways, suggesting that HemCon’s interpretation of § 307(b), if adopted, would invite
                                        putative infringers to initiate reexamination proceedings with marginal or non-
                         16
                                        invalidating prior art. Under HemCon’s rule, such a requestor could expect that, even
                         17             if the reexamination ultimately confirms all claims as patentable without amendment,
                                        the patent owner will necessarily make substantive arguments in defending the
                         18             claims, thereby allowing the requestor to allege intervening rights based on those
                                        arguments.
                         19
                                 Id. at 1364-65 (emphasis added). Google provides no reason why the majority’s analysis at the first
                         20
                                 step cannot inform the analysis at the second step of the intervening rights inquiry. Indeed, these
                         21
                                 concerns with encouraging gamesmanship would only be exacerbated if arguments during
                         22
                                 reexamination could substantively change the scope of the claims. That the en banc majority noted
                         23
                                 in dicta that “patent applicants’ actions and arguments during prosecution, including prosecution in
                         24
                                 a reexamination proceeding, can affect the proper interpretation and effective scope of their claims,”
                         25
                                 672 F.3d at 1365, does not change the result.     To the contrary, the fact that the Federal Circuit
                         26
                                 acknowledged that claim construction can affect the scope of claims, that arguments during
                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                            NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                           MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                 - 10 -                             CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 16 of 21



                            1 reexamination can impact claim construction, and yet it still refused to extend intervening rights to

                            2 narrowing of claim scope via argument shows the definitive nature of the ruling.

                            3         Google relies on Tech. Props. Ltd. LLC v. Huawei Techs Co., Ltd., 849 F.3d 1349, 1358-59

                            4 (Fed. Cir. 2017) for the proposition that prosecution disclaimer can trigger intervening rights. Opp.

                            5 at 13. Huawei is inapplicable to the intervening rights inquiry. In Huawei, the district court limited

                            6 construction of the term “entire oscillator” based on statements the patentee made during

                            7 reexamination to overcome the Magar reference. Huawei, 849 F.3d at 1358-59. The Federal Circuit

                            8 affirmed, concluding that the patentee’s “statements made to overcome Magar were clear and

                            9 unmistakable,” thus triggering prosecution disclaimer. Id. Huawei did not involve intervening
                         10 rights at all, and it says nothing about whether prosecution disclaimer can result in a substantive

                         11 change in claim scope for purposes of intervening rights. See id. at 1357-59.

                         12           The sole intervening rights case that Google cites to in support of its prosecution disclaimer

                         13 argument is inapposite and incompatible with Marine Polymer. Google relies on dicta from Dey v.

                         14 Sepracor, Inc., 847 F. Supp. 2d 541, 559 (S.D.N.Y. Mar. 1, 2012), reversed on other grounds, 715

                         15 F.3d 1351 (Fed. Cir. 2013), to argue that “[a] prosecution disclaimer can operate as a ‘substantive

                         16 change’ that limits damages under § 252 and § 307.” Id. at 559 (citing U. of Va. Patent Found. v.

                         17 Gen. Elec. Co., 755 F. Supp. 2d 738, 748-49 (W.D. Va. 2011). Dey is plainly distinguishable, and

                         18 is not controlling in any event. Dey did not involve the rewriting of a dependent claim in

                         19 independent form. 847 F. Supp. 2d at 555. The applicant in Dey made five amendments during
                         20 reexamination—including the addition of new claim limitations to the independent claims—that the

                         21 accused infringer argued substantively changed the scope of the independent claims at issue. Id. at

                         22 555 (noting that the applicant added, inter alia, the term “without propellant” to independent claim

                         23 1 of the ’344 patent and “by nebulization” to claim 74 of the ’953 patent). The court first concluded

                         24 that the addition of “without propellant” and “by nebulization” substantively changed the scope of

                         25 the claims. Id. at 555-57. The court expressly noted that “if the Court finds even one substantive

                         26 change, then § 252 [applies].” Id. at 555. Having already found the claims at issue substantively

                         27 changed by amendments that introduced new claim language, the court additionally considered

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                          NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                         MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                              - 11 -                              CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 17 of 21



                            1 whether disclaimer also affected a substantive change. Id. at 559-60. Dey is thus inapplicable

                            2 where, as here, no new words of limitation were added to the claim at issue.

                            3         Moreover, to the extent Dey suggests that prosecution disclaimer alone can affect a

                            4 substantive change for purposes of intervening rights, Dey and the authority it relies on are patently

                            5 inconsistent with the Federal Circuit’s holding in Marine Polymer. Indeed, Patent Foundation, the

                            6 sole intervening rights case cited to by Dey, held that “disclaimer by statements [] made in

                            7 reexamination, together with [] cancellation of Claim 4, operated to ‘amend’ Claim 1 within the

                            8 meaning of [§ 307(b)].”       755 F. Supp. 2d at 748. Marine Polymer expressly rejected this

                            9 interpretation of § 307(b). 672 F.3d at 1364 (“We thus cannot agree that a claim can be ‘amended’
                         10 for purposes of § 307(b) without changing the claim language itself.”). In light of Marine Polymer,

                         11 Dey and Patent Foundation are both no longer good law.

                         12                   3.      There Is No Prosecution Disclaimer on this Record

                         13           In any event, Google fails to meet its threshold burden of “proving the existence of a ‘clear

                         14 and unmistakable’ disclaimer that would have been evident to one skilled in the art.” Mass. Inst. of

                         15 Tech. v. Shire Pharms., 839 F.3d 1111, 1119 (Fed. Cir. 2016).

                         16           First, courts have found no disclaimer where a patentee’s arguments regarding claim scope

                         17 “were clearly and expressly rejected by the Patent Office.” Galderma, 806 F. App’x at 1010-11.

                         18 Here, the Patent Office necessarily rejected Netlist’s claim construction argument for the term

                         19 “operatively coupled.” Each original independent claim of the ’912 patent recited a PLL device
                         20 “operatively coupled”/“operationally coupled” to the logic element. Dkt. 156-3 (’912 patent)

                         21 (claims 1, 15, 28, and 39). During reexamination, Netlist explained that the broadest reasonable

                         22 interpretation of the term “operatively coupled” would be understood by a person of ordinary skill

                         23 in the art (“POSITA”) to mean that the operations of the logic element were “clocked either directly

                         24 or indirectly” by the PLL device. Dkt. 197-5 at 3. Under this construction, Netlist argued that

                         25 “Amidi does not disclose that the PLL device is operatively coupled to the logic element.” Id. at 4.

                         26 Google ignores that the examiner expressly rejected this argument.          Dkt. 197-4 at 6-8 (“Amidi

                         27 discloses . . . a phase-lock loop device (412) mounted to the printed circuit board, the phase-lock

                         28 loop device operatively coupled to the plurality of memory devices, the logic element, and the
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                          NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                         MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                              - 12 -                              CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 18 of 21



                            1 register.”). Because the examiner necessarily rejected Netlist’s arguments regarding the broadest

                            2 reasonable interpretation of “operatively coupled,” these arguments cannot give rise to prosecution

                            3 disclaimer. Galderma, 806 F. App’x at 1010-11; Power Integrations, Inc. v. ON Semiconductor

                            4 Corp., 396 F. Supp. 3d 851, 866 (N.D. Cal. 2019) (“Because PI’s argued claim scope was expressly

                            5 rejected by the PTAB, this Court holds that prosecution disclaimer does not apply here.”); Droplets,

                            6 Inc. v. Yahoo! Inc., No. 12-cv-03733, Dkt. 792 at *13 (N.D. Cal. July 2, 2021) (finding no disclaimer

                            7 arose from arguments rejected by the PTO, and declining to further consider potential disclaimer

                            8 because “[i]f there was any doubt against applying prosecution disclaimer, the parties here also

                            9 dispute the characterization of the prosecution history”).
                         10           Second, Google’s Opposition prematurely concludes that “Netlist does not dispute that its

                         11 claim construction argument substantively narrowed the scope of claim 16.” Opp. at 13. This is

                         12 incorrect. Netlist’s Motion expressly stated that Google had not met its burden of showing a “clear

                         13 and unmistakable” disclaimer given Google’s threadbare disclaimer arguments in its intervening

                         14 rights interrogatory response. Dkt. 156 at 13 n.5. This is because Google’s interrogatory response

                         15 makes no mention of Google’s new theory that Netlist’s claim construction arguments during

                         16 reexamination were narrower than the “functionally cooperating with” construction Netlist

                         17 advanced pre-reexamination. See Dkt. 156-2 (Google’s Interrogatory Responses) at 16-28. Google

                         18 raised this argument in its Opposition, for the first time, despite Magistrate Judge Spero’s order that

                         19 this interrogatory must be answered “in full.” Dkt. 145 (“Court ruled that ROG #3 must be answered
                         20 in full.”). By failing to disclose this argument as required by Judge Spero, Google has waived it.

                         21 See Choudhuri v. Wells Fargo Bank, N.A., No. 15-cv-3608, 2017 WL 5598685, at *8 (N.D. Cal.

                         22 Nov. 21, 2017) (“The Court finds that evidentiary sanctions are appropriate under Rule 37(b)(2)(ii),

                         23 based on Plaintiff's failure to comply with the Court's discovery order.”).

                         24           In any event, the meaning of the term “operatively coupled” that Netlist advanced during

                         25 reexamination is entirely consistent with the position Netlist took prior to reexamination that

                         26 “operatively coupled” should be construed to mean “functionally cooperating with.” Dkt. 45-2 at

                         27 16-17. Each of the original independent claims recited a PLL device “operatively coupled” to the

                         28 logic element. As Dr. Annavaram explains in his declaration, “a PLL when used in the context of
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                         NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                        MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                              - 13 -                             CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 19 of 21



                            1 memory devices and other computing elements, by definition, performs the specific function of

                            2 generating a clock signal.” Dkt 197-9 ¶ 23 (Annavaram Decl.). Furthermore, in the context of the

                            3 ’912 patent a POSITA would understand that the logic element required a clock signal from the

                            4 PLL device to operate. Id. (“The registers and logic elements in a design such as the claimed circuit

                            5 in the ’912 patent need clocks to operate.”). Stated differently, the only way the PLL device could

                            6 “functionally cooperate with” the logic element would be by providing a clock signal in order for

                            7 the logic element to operate. This is entirely consistent with Netlist’s explanation that the broadest

                            8 reasonable interpretation of “operatively coupled” required the PLL device to “control the

                            9 operation” of the logic element by “directly or indirectly” clocking it. Thus, Google has failed to
                         10 carry its burden of proving a “clear and unmistakable” disclaimer. Google cites to three cases for

                         11 the general proposition that arguments or definitional statements during examination can result in

                         12 changes to claim scope. Opp. at 10-12. None of these cases involves intervening rights. See id.

                         13           Furthermore, in all three cases, the patentee’s arguments distinguishing the prior art were

                         14 successful. See Huawei, 849 F.3d at 1357-59 (finding disclaimer based on arguments to distinguish

                         15 Magar reference where patentee’s “statements made to overcome Magar were clear and

                         16 unmistakable”); Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 679 (Fed. Cir. 2015)

                         17 (finding disclaimer based on arguments to distinguish Jones reference where “[t]he Examiner

                         18 originally rejected the pending claims over [Jones]”); CIAS, Inc. v. Alliance Gaming Corp., 504

                         19 F.3d 1356, 1362-63 (Fed. Cir. 2007) (finding disclaimer based on patentee’s characterization of two
                         20 prior art references during reexamination). Here, as discussed above, the examiner necessarily

                         21 rejected Netlist’s argument that the broadest reasonable interpretation of “operatively coupled”

                         22 meant that Amidi failed to disclose a PLL Device “operatively coupled” to the logic element. Under

                         23 these circumstances, prosecution disclaimer does not apply. Galderma, 806 F. App’x at 1010-11.

                         24 And, as discussed above, under Marine Polymer prosecution disclaimer is irrelevant to the question

                         25 of whether the scope of the claims substantively changed under § 252. 672 F.3d at 1363 (rejecting

                         26 the assertion that “arguments made during prosecution can affect the ultimate meaning of a claim

                         27 term—and thus the ‘scope’ of a claim,” for purposes of intervening rights).

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                          NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                         MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                              - 14 -                              CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 20 of 21



                            1 III.    CONCLUSION

                            2         Netlist respectfully requests that the Court enter summary judgment that Google is not
                            3 entitled to intervening rights under 35 U.S.C. §§ 252, pre-AIA 316(b) with respect to claim 16.

                            4

                            5         Dated: September 21, 2021            IRELL & MANELLA LLP
                            6
                                                                           By: /s/ Jason G. Sheasby
                            7                                                 Jason G. Sheasby
                            8                                                 jsheasby@irell.com
                                                                              Andrew J. Strabone
                            9                                                 astrabone@irell.com
                                                                              IRELL & MANELLA LLP
                         10                                                   1800 Avenue of the Stars, Suite 900
                                                                              Los Angeles, California 90067
                         11                                                   Telephone: (310) 277-1010
                         12                                                   Facsimile: (310) 203-7199

                         13                                                    Attorneys for Plaintiff Netlist, Inc.

                         14

                         15

                         16

                         17

                         18

                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                         NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                        MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                             - 15 -                              CASE NO. 4:09-CV-05718-SBA
                                  Case 4:09-cv-05718-SBA Document 210 Filed 09/21/21 Page 21 of 21



                            1                                    CERTIFICATE OF SERVICE

                            2           I hereby certify that on September 21, 2021, I caused the electronic filing of the foregoing
                            3 with the Clerk of the Court using the CM/ECF system, which will automatically email notification

                            4
                                 of such filing to all counsel of record who have made a formal appearance.
                            5

                            6                                                By: /s/ Michael Tezyan
                                                                                Michael Tezyan
                            7

                            8

                            9
                         10

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                          NETLIST’S REPLY IN SUPPORT OF NETLIST’S
 Professional Corporations                                                                         MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                                                  CASE NO. 4:09-CV-05718-SBA
